Citation Nr: 1016156	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for a disorder of the 
legs, described as pain and cramping.  

4.  Entitlement to service connection for a disorder of the 
back.  

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty with the Unites States Army 
from October 1972 to February 1973, and from February 1974 to 
April 1978.  In an administrative determination issued in 
March 2005, it was determined that the Veteran's discharge 
for the period of service extending from February 22, 1977 to 
April 21, 1978 was under dishonorable conditions, and as 
such, is a bar to the payment of VA benefits for that period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board observes that there has been some obvious confusion 
in this case regarding the characterization of the issues on 
appeal, specifically pertaining to finality.  A brief history 
of the case indicates that the five service connection claims 
listed on the title page were denied in a rating action dated 
in December 2002; the Veteran was notified of this decision 
in December 2002.  The question is whether the Veteran filed 
a timely Notice of Disagreement (NOD) in October 2003 or 
whether instead, the December 2002 rating action became final 
and the Veteran later filed to reopen the claims, requiring 
the submission of new and material evidence as a threshold 
matter prior to consideration of the claims on the merits.  
See 38 C.F.R. § 3.156.  Inasmuch as the RO proceeded to issue 
a Statement of the Case in October 2005 characterizing the 
issues on appeal as original service connection issues 
arising from a timely NOD filed in October 2003 in 
conjunction with the denial of the claims in the December 
2002 rating decision, in the interest of fairness the Board 
will not disturb the characterization of the issues at this 
point.  


The claims of entitlement to service connection for pes 
planus and disorders of the back and legs bilaterally, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from hemorrhoids that are related to active 
duty service.

2.  The evidence of record does not show that the Veteran 
currently suffers from pneumonia or any residuals thereof, 
that are related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  The criteria for a grant of service connection for 
pneumonia or any residuals thereof, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in April 2005.  The letter 
addressed all required notice elements, but was sent 
subsequent to the initial unfavorable decision issued by the 
agency of original jurisdiction (AOJ) in February 2008.  The 
RO readjudicated all of the claims on appeal in a Statement 
of the Case issued in December 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   Specific notice as discussed in the Dingess 
case was not provided to the Veteran.  However, inasmuch as 
the service connection claims on appeal being adjudicated 
herein are being denied, this matter is moot and the Board 
finds no prejudice to the Veteran in proceeding with the 
adjudications of those claims.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here the file contains the Veteran's service treatment 
records (STRs) and post-service private medical records and 
lay statements.  The Board observes that additional STRs and 
the Veteran's National Guard records are being sought in this 
case on Remand, as they relate to the establishing service 
incurrence of the Veteran's claimed conditions.  However, the 
failure to obtain those records in conjunction with the 
Veteran's service connection claims for hemorrhoids and 
pneumonia residuals is not prejudicial error, inasmuch as 
there has been no lay or clinical evidence presented 
establishing that either of those claimed conditions are 
currently shown.  Hence, a critical element for establishing 
service connection for those conditions is not met; and 
denial of the claims is appropriate based on lack of 
currently shown disability.  

In addition, with respect to the service connection claims 
for hemorrhoids and pneumonia residuals, the Board finds that 
a Remand is not required and there is no duty on the part of 
VA to provide a medical examination or request a nexus 
opinion, because as discussed in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Veteran has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorders claimed, and further substantiating 
evidence suggestive of a linkage between his active service 
and the currently claimed disorders.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain evidence to establish that 
the Veteran has hemorrhoids and pneumonia residuals.  Given 
these matters of record, there has been no competent evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Thus, the Board finds that the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The claims on appeal were filed in December 2001.

The STRs are entirely negative for any clinical findings 
relating to, or a diagnosis of, pneumonia.  An entry dated in 
April 1977 (during the period for which it has been found 
that the payment of VA benefits is barred) references a 
previous diagnosis of hemorrhoids and indicates that a 
hemorrhoid was present at that time. 

Post-service private medical evidence dated from 2000 forward 
does not reflect that either hemorrhoids or pneumonia (to 
include any residuals thereof) were clinically diagnosed or 
that the Veteran ever gave a history of having pneumonia.  
Records dated in 2000 indicate that the Veteran was seen for 
rectal bleeding, with no evidence of hemorrhoids.  In 
November 2000 he was treated for viral syndrome.  A December 
2001 record documents the Veteran's complaints of diarrhea 
and rectal bleeding with no mention or clinical indication of 
hemorrhoids.  An August 2003 record includes a history 
provided by the Veteran to the effect that a colonoscopy 
completed 2 to 3 years previously was clear, revealing only 
rectal bleeding, which the Veteran attributed to hemorrhoids.  
Clinical evaluation conducted in August 2003 revealed neither 
hemorrhoids nor pneumonia (to include residuals thereof).  

Service Connection Claims - Analysis

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran primarily maintains that service connection is 
warranted for hemorrhoids and for residuals of pneumonia.  
The Board notes that the STRs are entirely negative for any 
indications or diagnosis of pneumonia and that the sole 
record relating to hemorrhoids was dated in April 1977 
(during the period for which payment of VA benefits is 
barred).

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current evidence of 
hemorrhoids or of any chronic residuals of pneumonia.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).


The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claims were filed 
in December 2001; a clinical diagnosis of hemorrhoids or 
pneumonia (or chronic residuals) was not of record at that 
time (resolved or unresolved) nor has such evidence been 
presented at any time subsequently since the claim has been 
pending.  Significantly, the Veteran himself has not 
presented lay evidence indicating that he experiences 
chronic/recurrent hemorrhoids or any chronic residuals of 
pneumonia.  

A post-service mention of hemorrhoids was made in a August 
2003 medical record, at which time the Veteran gave a history 
of a colonoscopy that had been completed 2 to 3 years prior 
to that time which was reportedly clear except for rectal 
bleeding, which the Veteran attributed to hemorrhoids.  
Having reviewed medical records on file dated in close 
proximity to the time of the colonoscopy (2000 to 2001), the 
Board was unable to find any complaints, mention or diagnosis 
of hemorrhoids.  Moreover, while entries dated during that 
time did mention symptoms of rectal bleeding, this was never 
associated by a clinical professional (or even by the 
Veteran) with hemorrhoids, nor as mentioned, were hemorrhoids 
clinically shown in those records.  Specifically, a December 
2001 record references normal findings made upon a 
colonoscopy completed three months previously, and also notes 
the Veteran's symptoms of rectal bleeding, with no indication 
that the bleeding was associated with hemorrhoids.  
Accordingly, the Board cannot conclude that the claimed 
disability, hemorrhoids, was shown at or since the filing of 
the original claim in December 2001.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have the disabilities claimed as hemorrhoids and 
pneumonia (residuals), Hickson element (1) has not been met, 
and the Veteran's claims fail on this basis alone.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that 
service connection may not be granted unless a current 
disability exists).  Accordingly, as there is no evidence of 
the currently claimed conditions, the preponderance of the 
evidence is against the service connection claims for 
hemorrhoids and residuals of pneumonia and they must be 
denied.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.


REMAND

The Veteran seeks service connection for pes planus, a low 
back disorder, and a disorder of the legs described as 
cramping.  Additional development is required as to these 
claims prior to appellate consideration on the merits.  

Initially, the Board observes that the Veteran's service 
treatment records (STRs) appear to be incomplete in this 
case.  The file reflects that the Veteran had an honorable 
period of active service with the United States Army from 
October 1972 to February 1973.  However, neither the DD214 
Form nor the STRs relating to this period of service are on 
file.  The STRs for this period would be helpful in this case 
as they might serve to clarify whether any claimed condition, 
specifically pes planus, was clinically identified upon the 
Veteran's service enlistment.  As a related matter, the 
Veteran has requested that his Army National Guard records be 
obtained for the file.  However, his National Guard service 
dates are unclear at this point.  As such clarification of 
this matter will be requested and the National Guard records 
will be requested.


Pursuant to the aforementioned development, the Board notes 
that under the provisions of  38 U.S.C. § 5103A(b)(3) and 
38 C.F.R. § 3.159(c)(2), VA is required to make reasonable 
efforts to obtain relevant records that the claimant has 
adequately identified and authorized the VA to obtain; in a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.  See 38 C.F.R. 
§ 3.159(c)(2).

The Board also notes that no post-service VA examination has 
been conducted in conjunction with the Veteran's claimed 
conditions of pes planus, a low back disorder and bilateral 
leg disorders.  The service treatment records include entries 
relating to all of these claims conditions.  Specifically leg 
cramps and pain are mentioned in July 1973 and August 1975; 
pes planus was noted in April 1974 and January 1975; and 
symptoms of back pain are noted in July 1974.  Post-service 
medical evidence also include references to flat feet, leg 
pain and low back pain, and reflects that assessments of 
chronic back, leg and foot pain were made in December 2001.  
In addition, the Veteran has provided lay statements 
attesting to low back, foot and leg problems since service.  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or 
obtaining a medical opinion where it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38  C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, the duty to assist is triggered if 
evidence indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
event or injury for purposes of a VA examination).  Under 
these circumstances, the Board concludes that the appellant 
should be afforded VA examinations in conjunction with his 
service connection claims.  

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the reasons explained herein, additional information is 
required in this case so that the Board can render a fully 
informed appellate decision addressing the Veteran's service 
connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice 
under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  This notice should address the 
disability rating and effective date 
elements, should service connection be 
established any of the Veteran's claimed 
conditions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claims 
for pes planus, a low back disorder and 
for a bilateral leg disorder that have not 
yet been associated with the claims 
folder.  Appropriate steps should be taken 
to obtain any identified records.

3.  The RO is requested confirm the 
Veteran's apparent period of active duty 
service from October 1972 to February 1973 
and is requested to ascertain the dates of 
the Veteran's Army National Guard Service, 
with annotation of such findings in the 
record.  



Thereafter, the RO is requested to contact 
any and all appropriate sources in order 
to obtain: (a) the Veteran's DD 214 Form 
and service treatment records for his 
period of service from October 1972 to 
February 1973; and (b) his Army National 
Guard records.  Such efforts should be 
documented for the record, as should 
documentation of responses and evidence 
received.  Efforts to obtain the records 
should continue until they are procured, 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain the records would be 
futile.  In such event, notation to this 
effect should be made part of the record.  
In conjunction with requesting these 
records, the RO should also attempt to 
obtain verification of the Veteran's 
ACDUTRA and INACDUTRA dates relating to 
his reported Army National Guard service.

If, after making reasonable efforts to 
obtain adequately identified records, VA 
is unable to secure same, VA must notify 
the Veteran and (a) identify the specific 
records VA is unable to obtain; (b) 
briefly explain the efforts that VA made 
to obtain those records; (c) describe any 
further action to be taken by VA with 
respect to the claim; and (d) notify 
claimant that he is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  
Such notification should be made a part of 
the record.

4.  The RO/AMC shall schedule the Veteran 
for a physical examination to determine 
the nature of his currently claimed pes 
planus, low back, and bilateral leg 
disorders to include addressing whether 
these conditions are etiologically related 
to his periods of active service.  The 
Veteran's VA claims file and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
All tests deemed necessary should be 
undertaken.  

The examiner is initially requested to 
address whether clinical diagnoses of the 
claimed conditions are shown.  With 
respect to the claimed bilateral leg 
disorders, the examiner is specifically 
asked to identify whether there is a 
clinical diagnosis which is associated 
with the underlying reported 
symptomatology of pain and cramping; or 
whether the leg condition is largely 
characterized by these symptoms in and of 
themselves.  

After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale addressing: 
whether it is as likely as not (i.e., to a 
degree of probability greater than 50 
percent), that any currently diagnosed low 
back, bilateral leg or foot disorders are 
related to the Veteran's periods of active 
service.  In doing so, the examiner should 
consider the Veteran's reported history of 
these conditions, in terms of the type and 
frequency of his symptomatology in and 
since service.  Any opinions expressed 
must be accompanied by a complete 
rationale.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against.

With respect to the claimed pes planus, 
the examiner is also asked to address 
whether there is clear and unmistakable 
evidence which establishes that this 
condition existed prior to his entrance 
into service (to include identification of 
the evidence supporting that 
determination).  If it is determined that 
the Veteran's claimed bilateral pes planus 
clearly and unmistakably existed prior to 
service, an opinion must be provided, 
addressing (1) whether the Veteran's 
bilateral pes planus increased in severity 
in service; and, if so, (2) whether such 
increase in severity represented the 
natural progression of the disease, or was 
aggravated beyond the natural progress of 
the disease (representing a permanent 
worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


